DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Balasubramanian (US Patent Publication 2015/0161615) in view of SETH (US Patent Publication 2015/0178371) further in view of Aleksin (US Patent Publication 2014/0171034).
Regarding claim 1, Balasubramanian discloses a method of messaging service (Abstract) comprising:
receiving, by at least one server, a chat request for creating a chatroom directed to a transaction that a user has entered into with a first entity, wherein the chat request comprises the transaction identification for identifying the transaction between the user and the first entity and further comprises a user identification for identifying the user ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. [0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer.);
in response to receipt of the chat request, creating, by the at least one server, a first chatroom based on the transaction identification, wherein the first chatroom is accessible by the user on a messaging application installed on a user computing device associated with the user ([0037] A customer issue may involve any technical, billing, sales, service, repair or other matter that a customer has and that the company providing a good and/or service associated with the issue is responsible for handling. In an aspect, the customer issue may be a general or specific question. The customer will typically visit the company's website or mobile software application, whereby the customer is presented with the opportunity to communicate with a company representative via a chat session. [0038] Prior to, or while, establishing a chat session, the customer may provide basic personal information as well as information describing his/her issues that need to be addressed. In an aspect, the customer 304 may provide his/her company account number in which the chat collaboration tool 220 will be able to communicate with one or more databases 110 which may contain specific information about the customer 304. Once the chat session is established between the agent 302 and the customer 304, a session ID, service ticket or other appropriate mechanism will be generated by the chat tool 300 to memorialize and store the details of the session as well as any additional information known about the customer from the company's customer database(s) 110.);
causing, by the at least one server, the first message to be forwarded to the first chatroom such that the first message is viewable by the user by launching the messaging application installed on the user computing device  ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. ); 
generating, by the at least one server, an access request usable by the user computing device to access the first chatroom, wherein the access request is generated based at least in part on the user identification ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. [0051] Returning back to FIG. 4, the agent 302 selects a candidate specialist to handle the customer issue, whereby the chat collaboration tool 220 thereafter sends a request to the selected specialist and waits to receive a response as to whether the selected specialist accepts or denies the request (Block 410). [0052] If the selected specialist denies the request, the chat collaboration tool 220 automatically selects the next candidate specialist in the order and sends a request to the next specialist (Block 412). This process is repeated until the chat collaboration tool 220 receives an acceptance from a selected specialist. [0053] Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306. In an aspect, the chat collaboration tool 220 establishes a direct connection between the accepting specialist and the customer such that the customer and specialist can directly communicate with one another in resolving the customer's issue (Block 414).);
causing the access request information to be sent to a second entity that is other than the first entity and is to provide a follow-on service related to the transaction ([0050] In an example, the parameters used by the routing logic may indicate that Specialist A has a high proficiency in the customer's issue (e.g. troubleshooting), but Specialist A's work schedule indicates that s/he is not working at the time that the customer's request is received. However, the routing logic may identify Specialist B who is also deemed proficient with the customer's particular issue and has a work schedule that indicates that s/he is currently working when the customer's request is received. The routing logic will thereby automatically identify Specialist B as one of the available specialists to handle the customer's issue. [0051] Returning back to FIG. 4, the agent 302 selects a candidate specialist to handle the customer issue, whereby the chat collaboration tool 220 thereafter sends a request to the selected specialist and waits to receive a response as to whether the selected specialist accepts or denies the request (Block 410).);
receiving, by the at least one server, a second message containing information about the follow-on service from the second entity that has access to the first chatroom with the access request ([0053] Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306. In an aspect, the chat collaboration tool 220 establishes a direct connection between the accepting specialist and the customer such that the customer and specialist can directly communicate with one another in resolving the customer's issue (Block 414). [0054] Once the specialist 306 is able to resolve the customer's issue, the tool 220 allows the specialist to redirect the chat session back to the originating agent 302 if needed (Block 416). If there is no outstanding customer issue to address, the chat session will end (Block 418). In contrast, the chat session with the customer will be relayed back to the agent 302 to handle the outstanding issue (Block 420). If the agent determines that the outstanding issue requires escalation to a specialist, the process goes back to Block 402. Otherwise, the chat session will end (Block 418). ); and
upon receipt of the second message from the second entity, causing, by the at least one server, the second message to be forwarded to the first chatroom ([0053] Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306. In an aspect, the chat collaboration tool 220 establishes a direct connection between the accepting specialist and the customer such that the customer and specialist can directly communicate with one another in resolving the customer's issue (Block 414). [0054] Once the specialist 306 is able to resolve the customer's issue, the tool 220 allows the specialist to redirect the chat session back to the originating agent 302 if needed (Block 416). If there is no outstanding customer issue to address, the chat session will end (Block 418). In contrast, the chat session with the customer will be relayed back to the agent 302 to handle the outstanding issue (Block 420). If the agent determines that the outstanding issue requires escalation to a specialist, the process goes back to Block 402. Otherwise, the chat session will end (Block 418). [0055] In an example, a customer from San Francisco, Calif. at 9:00 pm PST may contact an agent 302 via a chat tool, whereby the customer's issue is a technical problem with her computer. Further, with respect to this example, the customer indicates that her computer displays a "HELLO" on a blue background and cannot be shut down. In this example, the agent 302 escalates the issue and requests the chat collaboration tool 220 to find one or more specialists that can handle the customer's issue. In this example, the chat collaboration tool 220 analyzes the gathered information, such as the issue itself (e.g. "HELLO" on blue background), customer's time zone (e.g. 9 pm PST), customer's hardware type and software type/version and other relevant information. The tool 220 may utilize to identify some proposed sources for the HELLO on blue background issue. For instance, the tool 220 may access a virus definition file and identify that the HELLO on blue background may be attributed to an XYZ virus or ABC virus. In the example, the chat collaboration tool 220 generates a specialist query indicating the above gathered information and accesses the specialist database 110 to find specialists 306 that can handle the problem. The specialist database 110 may contain several specialists 306 who can probably handle the issue, but only two specialists are currently available. The chat collaboration tool 220 displays these available specialists to the agent 302. The above paragraphs clearly disclose that a user is able to ).
Balasubramanian does not explicitly disclose:
wherein the chat request is received from the first entity different from the user;
receiving, by the at least one server, a first message containing information about the transaction from the first entity;
generating a token usable by the user to access the first chatroom, wherein the token is generated based at least in part on one or both of the transaction identification and the user identification;
transmitting, by the at least one server, the token to the user computing device associated with the user;
selecting the first chatroom from a plurality of chatrooms displayed via the messaging application installed on the user computing device;
wherein both of the first message from the first entity and the second message from the second entity is viewable by the user on the messaging application installed on the user computing device via the same chatroom, of the plurality of chatrooms displayed via the messaging application installed on the user computing device, that was previously used to deliver the first message from the first entity to the user.
However SETH which is directed to a customer service system that allows communication between a customer and a customer service agent, further teaches:
wherein the chat request is received from the first entity different from the user ( [033] It is noted that though the conversations (for example, online chat conversations or voice calls) mentioned herein refer to conversations initiated by customers to the agents, however in some embodiments, conversations may also be initiated by the agents to contact the customers. For example, agents such as the agents 104-110 may initiate the conversations for soliciting a purchase of a product/service or requesting feedback related to a product/service offered on a website from among the websites 142-146. The chats may be proactively offered to customers who visit a website, where the customers have been predicted to have a high propensity to chat or to have a high propensity to make a purchase. Such proactive chats may be system generated, based on the output of a model, or they may be configured by a set of rules.)
receiving, by the at least one server, a first message containing information about the transaction from the first entity ( [033] It is noted that though the conversations (for example, online chat conversations or voice calls) mentioned herein refer to conversations initiated by customers to the agents, however in some embodiments, conversations may also be initiated by the agents to contact the customers. For example, agents such as the agents 104-110 may initiate the conversations for soliciting a purchase of a product/service or requesting feedback related to a product/service offered on a website from among the websites 142-146. The chats may be proactively offered to customers who visit a website, where the customers have been predicted to have a high propensity to chat or to have a high propensity to make a purchase. Such proactive chats may be system generated, based on the output of a model, or they may be configured by a set of rules. [0045] The UI module 206 can be configured to support interactive chats on such websites. More specifically, the UI module 206 can be configured to populate chat consoles with options, which facilitate in tagging features to the dialogues. The chat console as used herein refers to a window that pops up within an Internet browser application UI corresponding to a particular webpage to facilitate an interactive dialogue between an agent and a customer. In some embodiments, a chat console is also provisioned to a supervisor, e.g., one of the supervisors 112-114, for supervising the dialogues between one or more agents and the supervisors and providing feedback to the agent on the on-going dialogue in real-time. Example chat consoles for the agent, the customer and the supervisor are depicted in FIGS. 3, 4 and 5, respectively. [0046] Referring now to FIG. 3, an agent chat console 300 configured to enable an agent to engage in a dialogue with a customer is illustrated in accordance with an embodiment. The agent chat console 300 is depicted to include a title bar 302, a chat dialogue display section 304, an autosuggest section 306, a recommendation area 308 and a palette 310 of options for facilitating feature-tagging of textual content associated with dialogue between the agent and the customer. The title bar 302 may be configured to display at least one of a name of a customer involved in the dialogue with the agent, an agent name and an agent identification number and the like. The chat dialogue display section 304 is configured to display the dialogue between the customer and the agent in an on-going manner in real-time. The chat text typed by the agent and the customer can be displayed next to the agent's name and the customer's name, respectively, as illustrated in dotted blocks 312 and 314 in the chat dialogue display section 304.);
selecting the first chatroom from a plurality of chatrooms displayed via the messaging application installed on the user computing device ([0045] The UI module 206 can be configured to support interactive chats on such websites. More specifically, the UI module 206 can be configured to populate chat consoles with options, which facilitate in tagging features to the dialogues. The chat console as used herein refers to a window that pops up within an Internet browser application UI corresponding to a particular webpage to facilitate an interactive dialogue between an agent and a customer. In some embodiments, a chat console is also provisioned to a supervisor, e.g., one of the supervisors 112-114, for supervising the dialogues between one or more agents and the supervisors and providing feedback to the agent on the on-going dialogue in real-time. Example chat consoles for the agent, the customer and the supervisor are depicted in FIGS. 3, 4 and 5, respectively. [0079] Referring now to FIG. 5, a supervisor chat console 500 configured to enable a supervisor to supervise dialogues of agents is illustrated in accordance with an embodiment. The supervisor chat console 500 is depicted to include a first section 502 for viewing live dialogues between agents and customers, a second section 504 for viewing recommendations, a comments display section 506, a dashboard view panel 508, a past chats view panel 510 and a palette 512 of options for facilitating feature-tagging of textual content associated with a dialogue between an agent and a customer. [0080] The first section 502 includes a title bar 514, a chat dialogue reference section 516 and a chat dialogue display section 518. The title bar 514 is depicted to include the text "View Live Chat" indicating that area below is configured to display live chats between an agent and a customer.);
wherein both of the first message from the first entity and the second message from the second entity is viewable by the user on the messaging application installed on the user computing device via the same chatroom, of the plurality of chatrooms displayed via the messaging application installed on the user computing device, that was previously used to deliver the first message from the first entity to the user ( [0052] The agent may have an option of displaying the recommendations to the customer directly by sending an URL or by sending the widget to the customer from his/her chat console based on nature of the recommendation. Additionally, the agent may use the widget to display content of a particular recommendation. In an embodiment, the agent may provide the recommendation to the customer by pressing a button such as a button `show to customer` 322. By pressing the button `show to customer` 322, contents of the particular recommendation is displayed to the customer in a customer chat console. In an embodiment, pressing the button `show to customer` 322 constitutes implicit feedback for the recommendation engine. In some embodiments, implicit feedback about the relevance and timeliness of the recommendation is also recorded automatically when the agent chooses to display any part of the recommendation content to the customer. In addition, explicit feedback about the relevance and timeliness of the recommendations may also be collected from the agent. Such information may be logged as features by the processing module 202 along with the textual content of the dialogue as meta-data for aiding subsequent mining of the dialogues. [0082] The supervisor may provide his comments through the comment display section 506. In some embodiments, the supervisor comments is only be visible to the agent in an agent chat console, e.g., agent chat console 300. In an embodiment, the second section 504 includes a title bar 524 including the text "View Recommendations", a recommendation section 526 including the `show to customer` button 528, and a customer profile section 530. The recommendations section 526, the `show to customer` button 528 and the customer profile section 530 are configured to serve a purpose similar to that explained for the recommendations section 318, the `show to customer` button 322 and the customer profile section 320 as explained at least with reference to FIG. 3.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of SETH since such improvement is just a combination of prior art elements that yield to predictable results such as providing proactive customer service as disclosed by SETH on paragraph [033].
Furthermore Aleksin, which is directed to providing contact center services via a mobile application on a mobile device, further teaches:
generating a token usable by the user to access the first chatroom, wherein the token is generated based at least in part on one or both of the transaction identification and the user identification; and
transmitting, by the at least one server, the token to the user computing device associated with the user ([0073] According to one exemplary embodiment, the contact center includes resources (e.g. personnel, computers, and telecommunication equipment) to enable delivery of services via telephone or other communication mechanisms, such as, for example, text, chat, email, or the like. [074] Users operating the end user devices 10 may initiate, manage, and respond to telephone calls, emails, chats, text messaging, web-browsing sessions, and other multi-media transactions, via one or more customer applications 50 downloaded and/or executed by the end user devices. [0093] The secure call matching module 58 is configured to temporarily store and attach contextual/context data received from the customer applications 50 to an inbound (or outbound) voice call. The contextual data may be arranged as key value pairs, and may include information on the caller, caller device, caller location, caller authentication data, call subject (e.g. based on a portion of the customer application 50 that was invoked when requesting the call), data relating to navigation within the application (e.g. the types of selections made by the user as well as the order of the selections), and the like. According to one embodiment, when a customer invokes the customer application 50 to transmit a request to be connected to a live agent, the context of the request is sent from the application to the mobile server system 26 over a data channel for storing by the secure call matching module. In this regard, a secure token is provided to the end user device for use as a one-time password for matching the stored contextual data with an inbound voice call. [0151] FIG. 16A is a screen shot of a notification provided by the notification module 56 (FIG. 2) and displayed on the customer's end user device as a push notification once an agent is recognized to be available. The user may, upon receipt of the push notification, initiate the voice call or wait to call at a later time. According to one embodiment, if the user decides to initiate the call, the secure call matching module 58 is configured to automatically match the inbound voice call with the temporarily stored contextual data for the customer application 50. According to one embodiment, the inbound voice call is transmitted with a secure token assigned to the customer application 50 for the current session, allowing security in the matching of the voice call with the contextual data. The matching of the voice call with the contextual data allows the user to bypass the IVR server. Thus, the user need not waste time manually entering the contextual data for the call, such as, for example, manually entering the service request ID to which the call relates. [0182] FIGS. 19A-19B are message signaling diagrams depicting the flow of messages that are exchanged in response to a request for a voice call where there is an agent available, and thus, there is no delay in the connection according to one embodiment of the invention. In step 1300, the customer application 50 transmits a request for interaction over a data channel. The request may be transmitted, for example, upon selection of the option to make a voice call 112 (FIG. 3B) from the customer application, and includes context data such as, for example, user data, language preferences, location information, call subject information, and the like. A security token or key that may have been provided to the mobile application upon authenticating to an external authentication server may also be transmitted with the request as context data. [0192] In step 1324, the routing server 20 utilizes all or a portion of the received context data for routing the call to an appropriate routing resource (e.g. an agent). According to one embodiment, the routing strategy that is employed may bypass certain authentication steps in light of certain user data being provided by the retrieved context data. For example, the routing strategy may bypass an initial voice treatment where user account information is requested, or where the user is asked to select a reason for the call. In some embodiments, a separate authentication server may be automatically contacted for authenticating the caller based on the context data. For example, if the context data includes a temporary security token provided by the authentication server, the routing strategy may include providing the security token to the authentication server for verifying that the authorized user of the token is the user that has placed the voice call. The context data may also be used to find the appropriate agent for routing the call. For example, if the context data indicates that the user speaks French, a French speaking agent may be selected for handling the call.);
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was filled to use a generated token as an access request for a chat since such improvement is just a combination of known prior art elements that yield to predictable results such as allowing for temporary requests that does not require users for further authentication, thereby improving customer experience.
Regarding claim 2, Balasubramanian further discloses:
wherein the transaction involves two or more products comprising a first product and a second product, wherein the first chatroom is directed to the transaction and is used to provide information about the follow-on service with regard to the first product and the second product ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer. ).
Regarding claim 3, Balasubramanian further discloses:
wherein the transaction involves two or more products comprising a first product and a second product, wherein the first chatroom is directed to the first product of the transaction and is used to provide information about the follow-on service with regard to the first product, wherein the method further comprises creating a second chatroom that is directed to the second product of the transaction and is used to provide information about a follow-on service with regard to the second product ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer. ).
Regarding claim 4, Balasubramanian further discloses:
wherein the transaction involves a purchase of at least one of a product and a service ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer.).
Regarding claim 5, Balasubramanian further discloses:
wherein the follow-on service comprises a delivery of a product involved in the transaction ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer.).
Regarding claim 6, Balasubramanian further discloses:
wherein the first chatroom is identified by the transaction identification, ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. ).
Regarding claim 7, Balasubramanian further discloses:
wherein the first chatroom is identified by both the transaction identification and the user identification ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. ).
Regarding claim 8, Balasubramanian further discloses:
wherein the transaction involves a purchase of a product, wherein the transaction identification comprises product information that is used to identify the product involved in the transaction ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer.).
Regarding claim 9, Balasubramanian further discloses:
wherein the transaction involves a purchase of a service, wherein the transaction identification comprises service information that is used to identify the service involved in the transaction ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer.).
Regarding claim 10, Balasubramanian further discloses:
wherein the access request is generated based on both the transaction identification and the user identification ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like.).
Balasubramanian does not explicitly disclose that the user access the chat using a token.  However Aleksin teaches:
generating a token usable by the user to access the first chatroom ([0073] According to one exemplary embodiment, the contact center includes resources (e.g. personnel, computers, and telecommunication equipment) to enable delivery of services via telephone or other communication mechanisms, such as, for example, text, chat, email, or the like. [074] Users operating the end user devices 10 may initiate, manage, and respond to telephone calls, emails, chats, text messaging, web-browsing sessions, and other multi-media transactions, via one or more customer applications 50 downloaded and/or executed by the end user devices. [0093] The secure call matching module 58 is configured to temporarily store and attach contextual/context data received from the customer applications 50 to an inbound (or outbound) voice call. The contextual data may be arranged as key value pairs, and may include information on the caller, caller device, caller location, caller authentication data, call subject (e.g. based on a portion of the customer application 50 that was invoked when requesting the call), data relating to navigation within the application (e.g. the types of selections made by the user as well as the order of the selections), and the like. According to one embodiment, when a customer invokes the customer application 50 to transmit a request to be connected to a live agent, the context of the request is sent from the application to the mobile server system 26 over a data channel for storing by the secure call matching module. In this regard, a secure token is provided to the end user device for use as a one-time password for matching the stored contextual data with an inbound voice call. [0151] FIG. 16A is a screen shot of a notification provided by the notification module 56 (FIG. 2) and displayed on the customer's end user device as a push notification once an agent is recognized to be available. The user may, upon receipt of the push notification, initiate the voice call or wait to call at a later time. According to one embodiment, if the user decides to initiate the call, the secure call matching module 58 is configured to automatically match the inbound voice call with the temporarily stored contextual data for the customer application 50. According to one embodiment, the inbound voice call is transmitted with a secure token assigned to the customer application 50 for the current session, allowing security in the matching of the voice call with the contextual data. The matching of the voice call with the contextual data allows the user to bypass the IVR server. Thus, the user need not waste time manually entering the contextual data for the call, such as, for example, manually entering the service request ID to which the call relates. [0182] FIGS. 19A-19B are message signaling diagrams depicting the flow of messages that are exchanged in response to a request for a voice call where there is an agent available, and thus, there is no delay in the connection according to one embodiment of the invention. In step 1300, the customer application 50 transmits a request for interaction over a data channel. The request may be transmitted, for example, upon selection of the option to make a voice call 112 (FIG. 3B) from the customer application, and includes context data such as, for example, user data, language preferences, location information, call subject information, and the like. A security token or key that may have been provided to the mobile application upon authenticating to an external authentication server may also be transmitted with the request as context data. [0192] In step 1324, the routing server 20 utilizes all or a portion of the received context data for routing the call to an appropriate routing resource (e.g. an agent). According to one embodiment, the routing strategy that is employed may bypass certain authentication steps in light of certain user data being provided by the retrieved context data. For example, the routing strategy may bypass an initial voice treatment where user account information is requested, or where the user is asked to select a reason for the call. In some embodiments, a separate authentication server may be automatically contacted for authenticating the caller based on the context data. For example, if the context data includes a temporary security token provided by the authentication server, the routing strategy may include providing the security token to the authentication server for verifying that the authorized user of the token is the user that has placed the voice call. The context data may also be used to find the appropriate agent for routing the call. For example, if the context data indicates that the user speaks French, a French speaking agent may be selected for handling the call.);
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was filled to use a generated token as an access request for a chat since such improvement is just a combination of known prior art elements that yield to predictable results such as allowing for temporary requests that does not require users for further authentication, thereby improving customer experience.
Regarding claim 12, SETH further teaches:
subsequent to causing the second message to be forwarded to the first chatroom, receiving a third message from the first entity and causing the third message to be forwarded to the first chatroom such that all of the first message from the first entity, the second message from the second entity, and the third message from the first entity are viewable by the user on the messaging application installed on the user computing device via the same chatroom, of the plurality of chatrooms displayed via the messaging application installed on the user computing device, that was previously used to deliver to the user the first message from the first entity and the second message from the second entity  ([0052] The agent may have an option of displaying the recommendations to the customer directly by sending an URL or by sending the widget to the customer from his/her chat console based on nature of the recommendation. Additionally, the agent may use the widget to display content of a particular recommendation. In an embodiment, the agent may provide the recommendation to the customer by pressing a button such as a button `show to customer` 322. By pressing the button `show to customer` 322, contents of the particular recommendation is displayed to the customer in a customer chat console. In an embodiment, pressing the button `show to customer` 322 constitutes implicit feedback for the recommendation engine. In some embodiments, implicit feedback about the relevance and timeliness of the recommendation is also recorded automatically when the agent chooses to display any part of the recommendation content to the customer. In addition, explicit feedback about the relevance and timeliness of the recommendations may also be collected from the agent. Such information may be logged as features by the processing module 202 along with the textual content of the dialogue as meta-data for aiding subsequent mining of the dialogues. [0082] The supervisor may provide his comments through the comment display section 506. In some embodiments, the supervisor comments is only be visible to the agent in an agent chat console, e.g., agent chat console 300. In an embodiment, the second section 504 includes a title bar 524 including the text "View Recommendations", a recommendation section 526 including the `show to customer` button 528, and a customer profile section 530. The recommendations section 526, the `show to customer` button 528 and the customer profile section 530 are configured to serve a purpose similar to that explained for the recommendations section 318, the `show to customer` button 322 and the customer profile section 320 as explained at least with reference to FIG. 3.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of SETH since such improvement is just a combination of prior art elements that yield to predictable results such as providing proactive customer service as disclosed by SETH on paragraph [033].
Regarding claim 13, Balasubramanian further discloses:
further comprising, in response to determining that a predetermined action associated with the transaction has been performed, causing, by the at least one server, the first chatroom to be deleted from the plurality of chatrooms displayed via the messaging application installed on the user computing device ([054] If there is no outstanding customer issue to address, the chat session will end (Block 418). ).
Regarding claim 14, SETH further teaches:
wherein one or both of the first message and the second message include a user interface element that is configured to, when activated by the user, display additional information to the user via the user computing device ([0051] In an embodiment, the prediction engine may also predict certain queries that the customer may have about the handsets or the plans. The recommendation engine provides the most appropriate responses to the predicted queries of the customers as recommendations to the agent. In an embodiment, the recommendations that are generated by the recommendation engine infographic forms that are pushed directly or provided as links to the agent chat console 300 or to a customer chat console (explained below at least with reference to FIG. 4). In some embodiments, a widget may include mechanism for interactivity and/or feedback. The content and template of a widget can be customizable and both the customer and the agent may interact with the widget contents. A recommendation widget can include a recommendation that may aid the agent in understanding and fulfilling the need of the customer. For example, if the customer profile is that of an "exploratory customer", the recommended infographic would be a product comparison infographic (as suggested in recommendation section 318 by text "Plan A vs Plan B" illustrating a comparison between two product based plans), while if the customer profile is that of a "focused customer" the recommended infographic would be that of a recommended product and its key features. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of SETH since such improvement is just a combination of prior art elements that yield to predictable results such as providing a widget with mechanisms for interactivity and/or feedback as disclosed by SETH on paragraph [051].
Regarding claim 15, Aleksin further teaches:
wherein the token is a one-time token ([093] In this regard, a secure token is provided to the end user device for use as a one-time password for matching the stored contextual data with an inbound voice call. [0176] The matching of the context data to the voice call may be, for example, based on all or part of the access number, ANI number, and/or unique code temporarily provided to the user during the data session as a one-time password, such as, for example, a DTMF token.).
Regarding claim 16, Balasubramanian further discloses:
in response to the follow-on service from the second entity being completed, causing, by the at least one server, the first chatroom to be deleted from the plurality of chatrooms displayed via the messaging application installed on the user computing device ([054] If there is no outstanding customer issue to address, the chat session will end (Block 418). ).
Regarding claim 17, Balasubramanian further discloses:
causing, by the at least one server, the first chatroom to be deleted from the plurality of chatrooms displayed via the messaging application installed on the user computing device ([054] If there is no outstanding customer issue to address, the chat session will end (Block 418). ).
Balasubramanian does not explicitly disclose a token to access the chat:
Aleksin further teaches:
generating a one-time token usable by the user to access the first chatroom ([0073] According to one exemplary embodiment, the contact center includes resources (e.g. personnel, computers, and telecommunication equipment) to enable delivery of services via telephone or other communication mechanisms, such as, for example, text, chat, email, or the like. [074] Users operating the end user devices 10 may initiate, manage, and respond to telephone calls, emails, chats, text messaging, web-browsing sessions, and other multi-media transactions, via one or more customer applications 50 downloaded and/or executed by the end user devices. ([093] In this regard, a secure token is provided to the end user device for use as a one-time password for matching the stored contextual data with an inbound voice call. [0176] The matching of the context data to the voice call may be, for example, based on all or part of the access number, ANI number, and/or unique code temporarily provided to the user during the data session as a one-time password, such as, for example, a DTMF token.)
Regarding claim 18, Aleksin further teaches:
wherein the first message and the second message are stored by the at least one server for a preset period based on a request received from the user computing device ([0190] In step 1318, the secure call matching module 58 of the mobile server system 26 is invoked for identifying any stored context data based on the data transmitted with the request for a match. If a match is made, the data session is merged with the voice session by, for example, utilizing a single session ID for both. The matched context data is transmitted to the routing server in step 1320, and in step 1322, the secure call matching module 58 removes the stored context data from memory. The removal may be immediate or based on the expiration time included in the configuration data, or a particular time set by the module.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to delete data after a preset period of time since such improvement is just a combination of prior art elements that yield the benefit of free up space such that it can be reused for future customers and/or avoid slowing down the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 12-18 have been considered but are moot because the new ground of rejection does not rely on the new grounds of rejection necessitated by Applicant’s amendments for any teaching or matter specifically challenged in the arguments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689